Case 19-20438   Doc 9   Filed 01/24/19   Entered 01/24/19 18:19:27   Desc Main
                           Document      Page 1 of 8
Case 19-20438   Doc 9   Filed 01/24/19   Entered 01/24/19 18:19:27   Desc Main
                           Document      Page 2 of 8
Case 19-20438   Doc 9   Filed 01/24/19   Entered 01/24/19 18:19:27   Desc Main
                           Document      Page 3 of 8
Case 19-20438   Doc 9   Filed 01/24/19   Entered 01/24/19 18:19:27   Desc Main
                           Document      Page 4 of 8
Case 19-20438   Doc 9   Filed 01/24/19   Entered 01/24/19 18:19:27   Desc Main
                           Document      Page 5 of 8
Case 19-20438   Doc 9   Filed 01/24/19   Entered 01/24/19 18:19:27   Desc Main
                           Document      Page 6 of 8
Case 19-20438   Doc 9   Filed 01/24/19   Entered 01/24/19 18:19:27   Desc Main
                           Document      Page 7 of 8
Case 19-20438   Doc 9   Filed 01/24/19   Entered 01/24/19 18:19:27   Desc Main
                           Document      Page 8 of 8
